Citation Nr: 9924438	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, claimed secondary to a service connected right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder, claimed secondary to a service connected right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder, claimed secondary to a service connected right knee 
disorder.

4.  Entitlement to an increased evaluation for residuals of a 
left shoulder disability, currently evaluated as 20 percent 
disabling.

5.  Entitlement to evaluation in excess of 20 percent for a 
right knee disorder prior to September 23, 1998.

6.  Entitlement to a total disability rating due to 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran, who had active service from October 1969 to January 
1972, appealed that decision.

An October 1996 Board remand sought further development, 
which has since been accomplished, and the appeal has since 
been referred to the Board for appellate review.



FINDINGS OF FACT

1.  The veteran fell in an industrial accident in 1993, 
injuring his right shoulder and low back.

2.  The veteran has related that he fell as a result of a 
buckling of his service connected right knee disorder.  

3.  Competent medical evidence has been submitted that would 
establish that current right shoulder and low back disorders 
are a result of the 1993 fall.

4.  The veteran did not injure his left knee in the 1993 
fall.

5.  The veteran is right handed.

6.  The veteran has 130 degrees forward flexion, external 
rotation of 20 degrees and abduction of 90 degrees in his 
left shoulder.

7.  Prior to a right knee replacement in September 1998, the 
veteran had some loss of range of motion in the right knee 
and severe lateral instability.

8.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining substantially gainful 
employment.










CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred as a result of an 
industrial accident that was caused by a service connected 
right knee disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2.  A low back disorder was incurred as a result of an 
industrial accident that was caused by a service connected 
right knee disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

3.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Code 5201 (1998).

5.  The criteria for a 10 percent evaluation for loss of 
range of motion and for a separate 30 percent evaluation for 
lateral instability for a right knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Codes 5257, 5260 (1998).

6.  The criteria for a total evaluation based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  To establish that a claim for secondary service 
connection is well grounded, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability. Black v. Brown, 10 Vet. App. 279 (1997).

For the reasons that follow, the Board finds that the 
veteran's claims for service connection for a right shoulder 
and low back disorders are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and that service 
connection is warranted.  That is, the Board finds that these 
claims are plausible, and that the evidence supports these 
claims for service connection.  However, the Board also finds 
that the veteran's claim for service connection for a left 
knee disorder is not well grounded, and must be denied on 
this basis.

The facts in this case are not seriously in dispute.  The 
veteran was involved in a motor vehicle accident in October 
1970, fracturing his right femur, resulting in chondromalacia 
patella of the right knee, and tearing the rotator cuff of 
his left shoulder.  The injuries were deemed to have been 
incurred in the line of duty and were not willful misconduct.  
(In a September 1969 entrance examination, the veteran 
indicated that he was right handed.)  A March 1972 rating 
decision granted service connection for residuals of a tear 
of the rotator cuff of the left shoulder and for residuals of 
a fracture of the right femur with chondromalacia right 
patella.

In 1993, the veteran fell off a ladder while at work.  Prior 
to hitting the ground, he grabbed onto the ladder.  As a 
result of this accident, he injured his right shoulder and 
reinjured his right knee, and thereafter complained of low 
back pain.  In October 1993, he underwent arthroscopy of the 
right shoulder.  In February 1994, the veteran sought private 
treatment for his injuries at the Seaport Rehabilitation 
Center in Liberty, Missouri.  He related that he fell at work 
in 1993, landing on his right knee.

As a result of his claim, the veteran was afforded two VA 
examinations, in January 1994 and in May 1997.  Further, the 
claims files were forwarded to a VA examiner who did not 
perform either of the VA examinations in August 1997 for a 
further opinion.  In June 1995, the veteran was provided a 
hearing before an RO hearing officer, where he repeated his 
contentions that his current orthopedic disorders are a 
result of his service connected right knee disorder.

While the results from the two VA examinations are 
substantially similar, and thus a detailed discussion of each 
is not required here, the Board would note that X-rays at the 
time of the January 1994 examination did show mild early 
degenerative arthritis of the left knee, whereas none was 
shown at that time of the May 1997 examination.  As the other 
results were substantially the same, the results of the May 
1997 examination will be related.  A somewhat distorted 
history of the in-service injury was recorded at the time of 
the latter examination, and will not be related here.  The 
veteran also related that his fall at the workplace was a 
result of his service-connected right knee disorder.

The examiner commented that the veteran was cooperative.  The 
veteran had complaints of pain in his shoulders and 
difficulty in performing overhead work.  The veteran also 
related that he had non-radiating low back pain since falling 
off the ladder at work, and that he had received various 
treatments.  No mention of left knee complaints is contained 
in the May 1997 VA examination report.  

The examiner stated that there was no appreciable instability 
in either shoulder.  Range of motion of the spine refected 
forward flexion of 90 degrees and backward extension of 10 
degrees.  There were no postural abnormalities or fixed 
deformities, and there were no neurological symptoms.  
Referencing a private MRI report dated in May 1995, the 
examiner stated that there was degenerative joint disease 
present at the L4-5 and L5-S1 levels.  Range of motion of the 
left knee was from zero to 145 degrees.  Flexion in the left 
shoulder was to 150 degrees, but only 120 degrees in the 
right shoulder.  X-rays of the right shoulder showed the 
absence of a right distal clavicle from the previous surgery.  
X-rays also showed the left knee to be normal.

The examiner who performed the May 1997 examination rendered 
the opinion that the veteran fell on the job in 1993 as a 
result of his service connected right knee disorder.  The 
examiner continued that as a result of the on the job fall, 
the veteran injured his right shoulder, which led to the 
surgery, and his low back, which led to localized 
degenerative disc disease.  No opinion as to a left knee 
disorder is contained in the May 1997 examination report.

The RO sought further development on these issues, and in 
August 1997, a different VA examiner was given the 
opportunity to review the claims files and offer an opinion 
as to the likely etiology of the veteran's orthopedic 
disorders.  Initially, that examiner stated that the veteran 
injured his right knee as a result of a motor vehicle 
accident that occurred during active service, which 
corresponds to service medical records.  This examiner also 
stated that the veteran has had multiple surgeries to both 
shoulders and that it was impossible to say with absolute 
certainty how much of the veteran's current orthopedic 
problems were a result of the original, in-service accident.  
The examiner continued that he reviewed the May 1997 opinion, 
and stated that it was a fair and accurate report, and it 
would be difficult to supply a contrary opinion.  

In light of the above, the Board finds that service 
connection is warranted for a right shoulder disorder and for 
a low back disorder on a secondary basis.  In this respect, 
the examiner who performed the May 1997 VA examination 
accepted that the reason that the veteran fell on the job in 
1993 was because of his service connected right knee 
disorder.  Further, that same examiner established a nexus 
between current disabilities pertaining to the right shoulder 
and low back and the 1993 injury.  In a similar manner, a 
different examiner pointedly did not disagree with that 
assessment in an August 1997 report.  Additionally, a review 
of the medical evidence of record does not reflect that a 
contrary etiology of the veteran's right shoulder and low 
back disorders has been established.  In light of the above, 
the Board must find that service connection is warranted for 
a right shoulder and low back disorder secondary to his 
service connected right knee disorder.

However, the Board must also find that the veteran's claim 
for secondary service connection for a left knee disorder is 
not well grounded.  In this respect, while the veteran was 
diagnosed with degenerative arthritis of the left knee in 
January 1994, the most recent evidence of record, the May 
1997 VA examination report, does not indicate that the 
veteran currently has any disorder pertaining to the left 
knee.  However, a review of the January 1994 VA examination 
report reflects that while the veteran indicated that he had 
longstanding bilateral knee pain, the examiner did not relate 
that diagnosis to the 1993 industrial injury.  Further, it 
does not appear from the record that the veteran in fact 
injured his left knee at the time of his 1993 industrial 
accident; rather, it seems as if he landed on his right knee.  
In sum, only the veteran has related any possible left knee 
disability, including arthritis, to his 1993 injury.  
However, as a layperson, the veteran is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In the absence of a medical nexus between the 
1993 on the job fall and any current left knee disability, 
the Board must find that this claim is not well grounded, and 
must be denied.

In denying the claim for service connection for a left knee 
disorder as not well grounded, the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground the claim for service connection.  In 
any event, the VA has no duty to assist in the absence of a 
well-grounded claim.  Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  Finally, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
benefit sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997).



Increased Evaluations and Individual Unemployability

The veteran's claims for increased evaluations and for a 
total disability rating due to individual unemployability due 
to service connected disabilities are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

I.  Left Shoulder

As noted above, a September 1969 entrance examination report 
noted that the veteran indicated that he was right handed.  
The RO received this current claim for an increased 
evaluation in October 1993.  The veteran underwent a VA 
examination in January 1994.  The veteran related multiple 
prior surgeries and current complaints of shoulder pain.  
Range of motion of the left shoulder was to 130 degrees 
forward flexion, with external rotation to 20 degrees.  
Abduction was to 90 degrees.  Moderately severe degenerative 
changes were noted on X-ray.

In June 1995, the veteran was provided a hearing before an RO 
hearing officer.  The veteran testified that he had shoulder 
pain, but that he could raise his left arm above his head.

In May 1997, the veteran was again provided a VA examination.  
Extension of the left shoulder was to 150 degrees, with 60 
degrees of extension.  External rotation was to 50 degrees, 
and abduction was to 150 degrees.  Well-healed surgical scars 
were noted on the left shoulder.  The veteran also reported 
pain in his shoulder and difficulty completing overhead work.  

By way of reference, Plate I of 38 C.F.R. § 4.71 provides 
that normal range of motion of the shoulder is 180 degrees of 
forward flexion and 180 degrees of shoulder abduction.  In 
addition, normal rotation is 90 degrees, both internally and 
externally.  

The veteran's left shoulder disability has been evaluated as 
20 percent disabling by the RO under Diagnostic Code 5201.  
That diagnostic code provides that a 20 percent evaluation is 
warranted when the range of motion of the minor (in this case 
left) arm is limited to midway between the side and shoulder 
level, while a 30 percent evaluation, the highest under this 
diagnostic code, is warranted when range of motion is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1998).  As the veteran displayed 130 degrees of 
forward flexion, with external rotation to 20 degrees and 
abduction of 90 degrees at the time of his January 1994 VA 
examination (with somewhat improved range of motion at the 
May 1997 VA examination), the Board finds that the 
preponderance of the evidence is against a 30 percent 
evaluation under Diagnostic Code 5201.

In denying an increased evaluation, the Board has considered 
the applicability of the Court holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the current 20 percent 
evaluation contemplates pain.  As well, the Board has also 
considered the potential applicability of other diagnostic 
codes used to evaluate shoulder disabilities.  Nonetheless, 
in the absence of ankylosis, Diagnostic Code 5200 is not 
applicable, and similarly, in the absence of fibrous union, 
nonunion, or loss of the head of the humerus of the shoulder, 
Diagnostic Code 5202 is not applicable.

II.  Right Knee

Initially, the Board notes that a January 1999 rating 
decision granted a 100 percent evaluation for the veteran's 
service connected right knee disorder, characterizing the 
disorder as status post right knee acromioclavicular ligament 
reconstruction and mass excision, effective September 1998.  
In September 1998, the veteran received a right knee 
replacement from a private surgeon.  Ultimately, however, the 
veteran disagreed with the 20 percent evaluation assigned to 
his service connected right knee disorder prior to September 
1998.

As noted above, the veteran reinjured his right knee in 1993 
as a result of an industrial injury.  The veteran sought 
private treatment for such as a result, and numerous private 
treatment records have been obtained by the RO and affiliated 
with the claims files.  In the aggregate, these records 
reflect right knee symptomatology that is substantially 
similar as that shown in VA examinations, and thus they will 
not be repeated here.

As a result of this claim, the veteran was afforded his first 
VA examination in January 1994.  At that time, the veteran 
related right knee pain.  While there was no swelling in the 
right knee, there was some anterior ligament instability, 
characterized as grade three.  Flexion was limited to 100 
degrees.  X-rays revealed moderate to moderately advanced 
degenerative arthritis of the right knee.

In June 1995, the veteran was provided a hearing before an RO 
hearing officer.  The veteran related that while at work he 
slipped on a ladder and fell as a result of his right knee 
giving out.  The veteran also related that he had received 
numerous surgeries on his right knee since the 1993 accident.  
Finally, the veteran related that his right knee is 
continually sore.

In May 1997, the veteran was again provided a VA examination.  
At that time the veteran displayed effusion about the right 
knee, and well healed surgical scars about the right knee 
from previous surgeries.  There was grade two medial laxity 
in the right knee, and range of motion was from zero to 100 
degrees.  Post-traumatic arthritis was noted on X-ray.  As 
noted above, the veteran's right knee problems degenerated, 
culminating in a right knee replacement in September 1998.

The RO evaluated the veteran's right knee disorder (prior to 
the January 1999 rating decision) under Diagnostic Code 5258.  
A 20 percent evaluation is the highest evaluation under that 
diagnostic code, and thus the Board must consider the 
applicability of other diagnostic codes.

Diagnostic Code 5257 provides that moderate subluxation or 
lateral instability warrants a 20 percent evaluation, while a 
30 percent evaluation, the highest under the schedular 
criteria, is warranted for severe subluxation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Diagnostic Code 5260 
provides that when flexion is limited to 45 degrees, a 10 
percent disability evaluation is warranted, while flexion 
that is limited to 30 degrees warrants a 20 percent 
evaluation.  A 30 percent evaluation, the highest under the 
diagnostic criteria, is warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

It was noted that when a knee disorder is already rated under 
Diagnostic Code 5257, a veteran must also have limitation of 
motion under either Diagnostic Code 5260 or Diagnostic Code 
5261 in order to obtain a separate rating for arthritis.  If 
a claimant does not at least meet the criteria for a zero-
percent rating under either of those codes, then there is no 
additional disability for which a rating may be assigned.

In light of the above, the Board finds that a 10 percent 
evaluation best approximates functional loss of range of 
motion attributable to his right knee disorder under 
Diagnostic Code 5260, and a separate 30 percent evaluation is 
warranted for severe lateral instability under Diagnostic 
Code 5257.  In this regard, the Board would note that while 
the veteran did not display a compensable loss of range of 
motion at any VA examination, his functional loss would rise 
to the compensable level because of pain.  In this respect, 
the veteran's complaints of pain have been construed as 
credible by clinicians, which apparently led to the right 
knee replacement in September 1998.  In addition, the veteran 
displayed fairly severe laxity at both VA examinations 
conducted during the pendency of this claim.  Thus, the Board 
finds that a 10 percent evaluation is warranted for loss of 
range of motion and a separate 30 percent evaluation is 
warranted for severe laxity for the veteran's right knee 
disorder prior to September 23, 1998.  See generally, DeLuca, 
8 Vet. App. at 202.  The overall disability evaluation thus 
assigned to the right knee is 40 percent, applying the VA 
rating table found at 38 C.F.R. § 4.25.

III.  Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred in action are to be 
considered a single disability.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Board initially notes that the above decision grants a 40 
percent evaluation for a right knee disorder, and denies an 
evaluation in excess of 20 percent for a left shoulder 
disorder.  Applying the VA rating table at 38 C.F.R. § 4.25, 
such comports with a 50 percent disability evaluation.  This 
evaluation does not rise to the initial threshold 
requirements for a total rating under 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  While the above decision also grants service 
connection for other orthopedic disorders, for which the RO 
has not had the opportunity to assign an initial disability 
evaluation, the Board finds that further delay of appellate 
review would not advance the veteran's interests, 
particularly in light of the following.

As noted in some detail above, the veteran was injured in an 
industrial accident in 1993.  In his initial claim for 
individual unemployability received by the RO in October 
1993, the veteran indicated that he earned a very comfortable 
living from his employment as a skilled laborer.  Other 
records also indicate that the veteran was gainfully employed 
substantially all of his adult life until the time of the 
1993 accident.  In addition, the claims file reflects that 
the VA paid for training in the industrial arts with a sheet 
metal union.

Relevant evidence in the claims file includes a private 
treatment record dated June 1993 indicating that it would not 
be safe for the veteran to return to work because of his 
orthopedic disorders.  Additionally, an August 1993 letter 
from the veteran's union informed him that they required 
further information in his claim for a disability pension 
from them.  Correspondence dated October 1993 from that 
orgainization informed the veteran that he was to receive a 
disability pension from them as a result of his orthopedic 
injuries.  

Evidence that would weigh against a claim for a total rating 
is contained in April 1995 correspondence from the Baptist 
Work Performance and Assessment Services to one of the 
veteran's private physicians.  That correspondence indicated 
that the veteran could perform sedentary work.  

In light of the above, the Board finds that a total rating 
based upon individual unemployability due to service 
connected disabilities is warranted.  Towards this end, the 
Board again notes that the veteran has been gainfully 
employed throughout his adult life, and that he had earned a 
comfortable living through employment.  The Board can 
reasonably find that the veteran would not surrender 
relatively high wages for the smaller sum available as a 
result of disability retirement.  (This fact pattern is in 
contrast to that presented by someone whose finances would 
actually improve as a result of receiving some form of either 
government or private benefits.)  As a result of the 
industrial accident, he was forced to retire.  While in the 
abstract it is possible that the veteran could find other 
employment, it appears that the veteran's training was in 
construction, and it does not appear that the veteran has 
ever earned a living performing office work.

In light of the above, the Board finds that a total 
disability rating due to individual unemployability due to 
service connected disabilities is warranted.

IV.  Conclusion

In arriving at the above decisions, the Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
notes that the above decision grants a total rating due to 
individual unemployability due to service connected 
disabilities, and that the above service connected 
disabilities do preclude employment.  In this regard, the 
schedular criteria do contemplate a total rating.  Indeed, 
the record does not reflect, nor has the veteran asserted, 
that his employment has been impacted in a way that is not 
necessarily contemplated by the rating schedule.  Therefore, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right shoulder disorder is granted.

Service connection for a low back disorder is granted.

Service connection for a left knee disorder is denied.

A disability evaluation in excess of 20 percent for a left 
shoulder disorder is denied.

A 40 percent disability evaluation is granted for a right 
knee disorder.

A total evaluation based upon unemployability, due to 
service-connected disabilities, is granted, subject to the 
provisions governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


